     4:19-cv-03010-RGK Doc # 20 Filed: 12/22/20 Page 1 of 2 - Page ID # 49




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HOLLI LUNDAHL,

                    Plaintiff,                             4:19CV3010

       vs.
                                                             ORDER
EQUIFAX INFORMATION SERVICES,
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., and
TRANSUNION LLC,

                    Defendants.


       I had previously referred two cases, 4:16CV3093 and 8:16CV368, to the
United States Attorney for investigation of a possible criminal action. I have now
been informed that the United States Attorney has declined to pursue prosecution in
these two cases.

      The United States Attorney further advised that:

      In February this year the District of South Dakota secured an indictment
      charging Holli Lundahl a.k.a. Telford with charges relating to
      fraudulent social security benefits. In April this year Holli Lundahl was
      charged in the District of Wyoming with Medicaid fraud.

(Filing 83 in 4:16CV3093; Filing 74 in 8:16CV368).

      I stayed the other five cases (4:15CV3133; 4:16CV3000; 4:16CV3147;
7:16CV5001, 4:19CV3010) pending resolution of my referral to the United States
Attorney. Given the passage of time, I need to resolve these seven cases as soon as
reasonably possible.

      Our local rules (NEGenR 1.3) require that pro se parties keep the court
informed of their current mailing address, telephone number, and e-mail address at
     4:19-cv-03010-RGK Doc # 20 Filed: 12/22/20 Page 2 of 2 - Page ID # 50




all times. Given that, and the amount of time that has passed, it will be necessary for
all pro se parties to comply with NEGenR 1.3.

       IT IS THEREFORE ORDERED that all pro se (unrepresented) parties in this
case shall file the required information with this court no later than January 19, 2021.
Failure to comply with this order may result in dismissal or other appropriate
sanctions.

      Dated this 22nd day of December, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
